DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaudry (US Pub No. 2019/0053741).
Regarding claim 22, Chaudry teaches system for monitoring a health parameter in a person (See abstract), the system comprising:
a frequency synthesizer configured to generate radio waves across a range of stepped frequencies (See abstract, [0059], [0077], and [0161]);
at least one transmit antenna configured to transmit the radio waves below the skin surface of a person (See Abstract, Fig. 1, 20 – antenna, and [0056]);
receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves (See Abstract and [0056]); and
processing circuits configured to generate data that includes amplitude and phase data in response to the received radio waves; and to determine a value that corresponds to a health parameter of the person in response to the amplitude and phase data (See [0033]-[0034]). 
Regarding claim 23, Chaudry teaches system the frequency synthesizer, the at least one transmit antenna, the multiple receive antennas, and the processor are located within a housing of the wearable device (See [0127] and [0132]).
Regarding claim 24, Chaudry teaches the wearable device comprises a housing that is configured to be worn near the ear and the at least one transmit antenna and the multiple receive antennas are external to the housing (See [0127] and [0132]).
Regarding claim 25, Chaudry teaches a semiconductor substrate with at least one transmit component and multiple receive components, wherein the at least one transmit component is collocated with the at least one transmit antenna and the multiple receive components are collocated with respective ones of the multiple receive antennas (See [0126]).
Regarding claim 27, Chaudry teaches the health parameter is a blood glucose level (See [0137]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 17, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudry (US Pub No. 2019/0053741) and Baheti et al. (US Pub No. 2019/0219687).
	Regarding claim 1, Chaudry teaches system for monitoring a health parameter in a person (See abstract), the system comprising:
a frequency synthesizer configured to generate radio waves across a range of stepped frequencies (See abstract, [0059], [0077], and [0161]);
at least one transmit antenna configured to transmit the radio waves below the skin surface of a person (See Abstract, Fig. 1, 20 – antenna, and [0056]);
receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves (See Abstract and [0056]); and
processing circuits configured to generate data that includes amplitude and phase data in response to the received radio waves (See [0033]-[0034]); and
means for determining a value that corresponds to a health parameter of the person in response to the amplitude and phase data (See [0033]-[0034]). 
Chaudry does not teach that the antenna is in a two-dimensional array configuration.
Bhaeti teaches antennas in a two dimensional array (See Fig. 1B and [0032]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chaudry’s system to include Baheti’s two dimensional antenna array to provide measurement accuracy in the presence of relative motion (Baheti, [0022]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 3, Chaudry does not teach a semiconductor substrate with at least one transmit component and a two-dimensional array of receive components, wherein the at least one transmit component is collocated with the at least one transmit antenna and the two-dimensional array of receive components are collocated with respective ones of the two-dimensional array of receive antennas.
Bhaeti teaches a semiconductor substrate with at least one transmit component and a two-dimensional array of receive components, wherein the at least one transmit component is collocated with the at least one transmit antenna and the two-dimensional array of receive components are collocated with respective ones of the two-dimensional array of receive antennas (See [0034] and [0039]). 
Regarding claim 4, Chaudry does not teach the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the multiple receive components and multiple receive antennas comprises four receive components and four receive antennas and wherein receive components and receive antennas are collocated at opposite sides or corners of the semiconductor substrate.
Baheti teaches the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the multiple receive components and multiple receive antennas comprises four receive components and four receive antennas and wherein receive components and receive antennas are collocated at opposite sides or corners of the semiconductor substrate (See [0031] and [0032]). 
Regarding claim 9, Chaudry teaches the health parameter is a blood glucose level (See [0137]).
Regarding claims 11 and 29, Chaudry does not teach the health parameter is a blood pressure.
Baheti teaches the health parameter is a blood pressure (See [0024]).
Regarding claim 17, Chaudry does not teach a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by using Doppler effect processing to isolate signals that correspond to relative movement.
Baheti teaches a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by using Doppler effect processing to isolate signals that correspond to relative movement (See [0086]).
Regarding claim 18, Chaudry does not teach a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by using Doppler effect processing, including fast Fourier transform (FFT) processing, to isolate signals that correspond to relative movement.
Baheti teaches a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by using Doppler effect processing, including fast Fourier transform (FFT) processing, to isolate signals that correspond to relative movement (See [0021] and [0035]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudry and Baheti as applied to claim 1 above, and further in view of Viberg et al. (US pub No. 2020/0264299).
Regarding claim 2, Chaudry does not teach at least one transmit antenna and the two-dimensional array of receive antennas are configured for radio waves in a frequency range of 122 — 126 GHz.
Viberg teaches antennas configured for radio waves in a frequency range of 122 — 126 GHz (See [0013]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chaudry’s system to include Viberg’s frequency range to provide limited penetration in the person being monitored and improved efficiency ([0006] and [0013]) . Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 5-7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudry and Baheti as applied to claim 1 above, and further in view of Pratt et al. (US pub No. 2020/022607).
Regarding claim 5, Chaudry does not teach the at least two transmit antennas are configured to transmit radio waves at two different polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves one of the at least two different polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves a different one of the at least two different polarization orientations.
Pratt teaches the at least two transmit antennas are configured to transmit radio waves at two different polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves one of the at least two different polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves a different one of the at least two different polarization orientations (See [0031], [0046], and [0055]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chaudry’s system to include Pratt’s antenna polarization to avoid signal interference. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 6, Chaudry does not teach the at least two transmit antennas are configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.
Pratt teaches at least two transmit antennas are configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations (See [0031], [0046], and [0055]). 
Regarding claim 7, Chaudry does not teach the at least one transmit antenna comprises at least two transmit antennas configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.
Pratt teaches the at least one transmit antenna comprises at least two transmit antennas configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations (See [0031], [0046], and [0055]).  
Regarding claim 12, Chaudry does not teach a means for transmitting radio waves over a 3D space below the skin surface of a person by transmitting from a first transmit antenna and then from a second transmit antenna such that the first transmission does not overlap in time with the second transmission.
Pratt teaches a means for transmitting radio waves over a 3D space below the skin surface of a person by transmitting from a first transmit antenna and then from a second transmit antenna such that the first transmission does not overlap in time with the second transmission (See [0062]).  
Regarding claim 13, Chaudry does not teach a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by implementing beamforming signal processing.
Pratt teaches a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by implementing beamforming signal processing (See [0106]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudry and Baheti as applied to claim 1 above, and further in view of Baheti II et al. (US pub No. 2019/0113609).
Regarding claim 8, Chaudry does not teach the at least one transmit antenna has footprint dimensions of no more than 1.3 mm x 1.3 mm and the multiple receive antennas each have a footprint dimension of no more than 1.3 mm x 1.3 mm.
Baheti II teaches an antenna that has footprint dimensions of no more than 1.3 mm x 1.3 mm (See [0062]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chaudry’s system to include Baheti II’s antenna size for wearable device that does not greatly interfere with a user’s lifestyle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudry and Baheti as applied to claim 1 above, and further in view of Connor (US pub No. 2016/0317060).
Regarding claim 10, Chaudry does not teach the health parameter is a blood pressure.
Connor teaches the health parameter is a blood pressure (See [0106]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chaudry’s system to include Connor’s blood pressure reading for more complete and accurate health monitoring. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudry as applied to claim 1 above, and further in view of Connor (US pub No. 2016/0317060).
Regarding claim 28, Chaudry does not teach the health parameter is a blood pressure.
Connor teaches the health parameter is a blood pressure (See [0106]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chaudry’s system to include Connor’s blood pressure reading for more complete and accurate health monitoring. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudry and Baheti as applied to claim 1 above, and further in view of Friedman et al. (US pub No. 2018/0350468).
Regarding claim 19, Chaudry does not teach a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by implementing Kalman filters to smooth out noisy data.
Friedman teaches a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by implementing Kalman filters to smooth out noisy data (See [0120]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chaudry’s system to include Friedman’s data filtering to increase data accuracy and improve clinical outcomes (See Friedman [0005] and [0120]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 20, Chaudry does not teach a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by digitally combining received signals from the multiple receive antennas.
Friedman teaches a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by digitally combining received signals from the multiple receive antennas (See [0095]). 
Regarding claim 21, Chaudry does not teach a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by discarding signals generated directly from the transmitted radio waves.
Friedman teaches a means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by discarding signals generated directly from the transmitted radio waves (See [0069] and [0097]). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudry and Baheti as applied to claim 1 above, and further in view of Okubo (US pub No. 2018/0228396).
Regarding claim 26, Chaudry does not teach the at least one transmit antenna and the multiple receive antennas are part of an integrated circuit (IC) device, wherein the semiconductor substrate is rectangular in shape and has dimensions of no more than 7 mm by 7 mm.
Okubo teaches the at least one transmit antenna and the multiple receive antennas are part of an integrated circuit (IC) device, wherein the semiconductor substrate is rectangular in shape and has dimensions of no more than 7 mm by 7 mm (See [0310]).  
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Chaudry’s system to include Okubo’s semiconductor dimension for compact non-obtrusive design in a wearable device. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683